Citation Nr: 0431357	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-09 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
ureteral calculus.

2.  Entitlement to a total disability rating due to 
individual unemployability.



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from December 1960 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied the veteran's claim for an 
increased rating for his ureteral calculus.  At the time, he 
had a noncompensable (i.e., 0 percent) rating, and he 
perfected an appeal to the Board for a higher rating.

In May 2003, during the pendency of his appeal, the RO 
increased the rating for the veteran's ureteral calculus to 
10 percent - retroactively effective from the date of 
receipt of his claim for a higher rating for this condition.  
He since has continued to appeal for an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the highest possible rating unless he 
indicates otherwise); see also Norris v. West, 12 Vet. App. 
413, 420 (1999).  So the issue now on appeal is whether he is 
entitled to a rating higher than 10 percent.

In August 2004, the Board received additional evidence from 
the veteran.  This additional evidence, however, was not 
received at the Board within 90 days following the notice 
(dated January 10, 2004) indicating that his appeal had been 
certified to the Board.  So the Board does not accept this 
additional evidence, which, incidentally, is pertinent only 
in that it shows an ultrasound of the kidneys was 
unremarkable for stones.  38 C.F.R. § 20.1304(a) (2003).  The 
remainder of this additional evidence concerns the issues 
that are being referred and remanded to the RO below.  And 
these records will be considered by the RO in its subsequent 
decisions.

In a Statement in Support of Claim, dated in June 2004, the 
veteran requested a higher rating for his post-traumatic 
stress disorder (PTSD).  He also requested service connection 
for a duodenal ulcer and spastic colon, secondary to his 
PTSD.  But as these claims have not yet been addressed by the 
RO, much less denied and timely appealed to the Board, they 
must be referred to the RO for appropriate development and 
consideration since the Board does not currently have 
jurisdiction to adjudicate them.  See 38 C.F.R. § 20.200 
(2003).

Also note that the RO, in an August 2003 rating decision, 
denied a claim for a total disability rating due to 
individual unemployability (TDIU).  And in response, the 
veteran filed a timely notice of disagreement (NOD) in August 
2004 via his representative's informal hearing presentation.  
The RO has not had an opportunity to provide the veteran a 
statement of the case (SOC) concerning this claim or give him 
an opportunity to perfect an appeal to the Board on this 
issue by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  So this claim must be 
REMANDED to the RO.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  This will occur via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part concerning this claim.

The Board, however, will decide the claim for a rating higher 
than 10 percent for the ureteral calculus.


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim for a higher rating for urethral 
calculus, and apprised of whose responsibility-his or VA's, 
it was for obtaining the supporting evidence, and all 
evidence relevant to this claim has been obtained.

2.  The residuals of the veteran's ureteral calculus do not 
include frequent attacks of colic, requiring catheter 
drainage, diet therapy, drug therapy, or invasive or 
non-invasive procedures more than two times per year.




CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for ureteral calculus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.115b, Diagnostic Codes 7508, 
7509 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  And the implementing regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations, to include the notice and duty to 
assist provisions, are applicable to the issue on appeal.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Act and implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The U.S. Court of Appeals for Veteran Claims (Court) recently 
withdrew its opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I) and issued another decision in its 
stead - Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  The Court's decision in Pelegrini II held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  But see VA General 
Counsel (OGC) Opinion Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim; the fourth element of the VCAA notice cited in 
Pelegrini I is mere dictum).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).

The Pelegrini decision also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.

In this particular case, the Board finds that any defect with 
respect to the VCAA notice was mere harmless error for the 
reasons specified below.  

As mentioned, the RO initially adjudicated the veteran's 
claim for a higher rating in August 2002, and readjudicated 
his claim in May 2003 when increasing his rating.  But he did 
not receive VCAA notice until after that, in September 2003.  
Thus, because VCAA notice was not provided prior to the 
initial AOJ (i.e., RO) adjudication denying his claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  But even in these situations, the Pelegrini Court left 
open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  And that is indeed the case 
here.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a 
pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini II would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini II, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

In the present case, regarding the issue of entitlement to an 
increased rating for urethral calculus, a substantially 
complete application was received in February 2001.  In 
response, the RO sent the veteran a letter in March 2001 
requesting that he submit evidence pertaining to his claim 
and indicating the RO was scheduling him for an examination 
to assess the severity of his disability, which was conducted 
in July 2001.  That letter was defective in that it did not 
inform him of all the elements contained in 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  So another letter was 
needed to correct this procedural due process problem before 
the Board could decide this case.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (requiring that the Board 
identify documents in file providing notification that 
complies with the VCAA).



Thereafter, in a rating decision dated in August 2002, the RO 
denied a higher rating (bearing in mind that, at the time, 
the veteran had a 0 percent rating).  He appealed to the 
Board for a higher rating.  And in a May 2003 decision, 
during the pendency of his appeal, the RO granted an 
increased rating of 10 percent.  Even more importantly, 
though, in September 2003, the RO sent him another letter (as 
needed), notifying him of what information and evidence was 
required to substantiate his claim for an even higher rating, 
as well as what information and evidence had to be submitted 
by him, what information and evidence would be obtained by VA 
for him, and the need for him to submit any evidence in his 
possession pertaining to his claim.

As a consequence of all of this, any defect with respect to 
the timing of the VCAA notice was mere harmless error.  While 
the notice complying with all the requirements of the VCAA 
provided to the appellant in September 2003 was not given 
prior to the first AOJ adjudication of his claim (in August 
2002), the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of this notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to his VA 
notices.  And as already alluded to, he even had an 
additional 90 days to submit evidence supporting his claim 
once the Board received his appeal, and even beyond that with 
justification.  38 C.F.R. § 20.1304.

The records pertaining to treatment of the veteran's ureteral 
calculus, which he identified, were obtained.  In addition, 
he was provided a VA examination to assess the severity of 
his disability - which is the dispositive issue on appeal.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal at this juncture would not be prejudicial error to 
him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Such notification has been accomplished in this case, so all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  The Board finds that the passage of the VCAA and 
the implementing regulations, and issuance of applicable 
Court precedent, does not prevent the Board from rendering a 
decision at this time on the issue of entitlement to a higher 
rating for ureteral calculus since all notification and 
development needed to render a fair decision on this issue 
has been accomplished.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Where the veteran has been fully notified and is aware of the 
type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case indicating that no additional assistance would aid in 
further developing the claim, no further development pursuant 
to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 
362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (The Secretary is not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.").  Accordingly, the 
Board will proceed with adjudication of the claim.

A February 1974 rating decision letter granted service 
connection for ureteral calculus and assigned a 
noncompensable rating, effective April 20, 1973.

The veteran was hospitalized in November 1996 due to sharp 
pains in his right side with radiation to the scrotum.  His 
urinary assessment was normal.  A sensitive epididymus 
without lesions was noted.  This condition was believed to 
have been perhaps the result of a vasectomy.  
Rectosigmoidoscopy and barium enema were normal.  

An ultrasound examination of the abdomen was conducted in 
July 1998.  A small four-millimeter calculus without any 
effect on the cavities of the pelvis of the ureter and 
calyces of the left kidney was noted.

In September 1998, the veteran was diagnosed with abdominal 
pain with digestive problems progressing for the past several 
months.  The diagnosis was two superficial ulcers on the 
anterior face of the duodenal bulb.  

An ultrasound examination of the kidneys was conducted in 
September 1999.  A five-millimeter calculus without any 
effect on the cavities of the pelvis of the ureter and 
calyces of the left kidney was noted.

An ultrasound examination of the kidneys and urinary tract 
was conducted in February 2001.  A small two-millimeter 
calculus without any effect on the cavities of the pelvis of 
the ureter and calyces of the right kidney was noted.  

In April 2001, the veteran requested an increased rating for 
his ureteral calculus.  He contended that his condition has 
worsened over the past 10 years, as he gets 5 to 8 attacks of 
pain per month in his right flank and lower right abdomen 
when he passes kidney stones.  He also notices that it takes 
longer to recover from these episodes.  

A fee-basis examination was conducted in July 2001.  The 
veteran stated that during the past 10 years his attacks of 
kidney stones have been increasing.  He noted that his right 
kidney is affected and the pains are of the renal colic type.  
However, no stone is usually emitted.  He also describes 
these attacks as originating in the lower part of the back - 
which, according to the examiner, could be of 
vertebro-muscular origin.  The examiner ordered an ultrasound 
of the kidneys.  That procedure found a minuscule calyceal 
calcification on the right without shadow cone.  There was no 
dilatation of the pyelocalyceal cavities or the ureters, 
bilaterally.  The examiner also noted that the veteran 
presented with complaints of multiple complex pathology 
consisting essentially of psychosomatic disorders, notably 
related to the digestive sphere.  The examiner also noted 
that the veteran was being treated for a gastro-duodenal 
ulcer.  

The examiner stated that both the July 1998 and current 
ultrasound examinations showed no visible stone obstacle or 
true ureteral dilatation.  The veteran maintained that the 
current ultrasound examination corresponds to an attack of 
renal colic leading to the spontaneous elimination of a 
kidney stone.  The examiner also stated that the veteran's 
topography and radiation of the veteran's pain could 
perfectly well suggest vertebro-muscular origin.  The 
examiner noted that the veteran's pains could correspond to 
attacks of renal colic, however, the examiner was surprised 
that the veteran never succeeded in recovering a kidney 
stone.  The examiner concluded that it was not possible to 
affirm a diagnosis of renal colic, a posteriori.  In 
addition, he could not detect the presence of a kidney stone.  
He also noted that follow-up medical care was needed to 
resolve any doubt.  

In February 2003, the veteran underwent echography of the 
kidneys and urinary pathways to assess the presence of renal 
colic.  Two small, two-millimeter lithiasic images were found 
over the right kidney.  No dilatations of the ureters or 
uretal calculi were found.  

In March 2003 the examiner who treated the veteran in July 
1998 stated that he had presented at that time with a first 
episode of right renal calculus that spontaneously resolved.  
However, in February 2003, he again presented with right 
lumbar and side pain and calculi were noted.  The examiner 
also stated that the veteran's pain was accentuated by a 
functional colonopathy with important abdominal meteorism.  

The veteran is currently assigned a 10 percent disability 
rating for kidney stones under the provisions of 38 C.F.R. § 
4.115b, Diagnostic Code 7508 (2004).  Diagnostic Code 7508 
provides that nephrolithiasis also may be rated, by analogy, 
as hydronephrosis under Diagnostic Code 7509.

The veteran believes he is entitled to a rating higher than 
10 percent because, when he passes kidney stones, the pain of 
renal colic origin is excruciating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is assigned.  See 
38 C.F.R. § 4.7 (2004).  In cases where, as here, entitlement 
to compensation already has been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Diagnostic Code 7508, for nephrolithiasis, indicates that 
kidney disorders should be rated as hydronephrosis, except 
for recurrent stone formation requiring one or more of the 
following:  (1) diet therapy; (2) drug therapy; (3) or 
invasive or non-invasive procedures more than two times per 
year.  If, however, any of the above-stated requirements are 
met, a 30 percent disability rating is assigned.  See 38 
C.F.R. § 4.115b (2003).  Diagnostic Code 7509, for 
hydronephrosis, assigns a 10 percent disability rating for 
disorders with only an occasional attack of colic, not 
infected and not requiring catheter drainage.  A 20 percent 
disability rating is assigned for frequent attacks of colic, 
requiring catheter drainage.  A 30 percent disability rating 
is assigned for frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired.  Finally, severe 
hydronephrosis is rated as renal dysfunction.  Id.

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's kidney stones.  

The Board notes that the physician who conducted the fee-
basis examination in July 2001 noted that follow-up medical 
care was needed to more fully assess the presence of renal 
colic pain.  And concerning this, in February 2003, the 
veteran underwent echography of his kidneys and urinary 
pathways to assess the presence of renal colic.  Again, small 
calculi with no dilatation of the ureters were found.  The 
objective medical evidence of record shows no evidence that 
his kidney stones were manifested by frequent attacks of 
colic requiring catheter drainage.  In addition, there is no 
evidence that he required diet therapy, drug therapy, or 
invasive or non-invasive procedures for his kidney stones.  
He complained of renal colic, but medical personnel have not 
diagnosed the condition.  In any event, he has not required 
catheter drainage for his condition and, therefore, a higher 
rating is not warranted.



Finally, the Board notes that any manifestations of 
psychological and gastrointestinal problems will be 
considered in the forthcoming claims for an increased rating 
for PTSD and service connection for a duodenal ulcer and 
spastic colon.  These claims are not currently at issue, 
though, and are not inextricably intertwined with the claim 
for ureteral calculus that is.  See, e.g., Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  If indeed the veteran 
has additional symptoms that are part and parcel of these 
conditions, this will be initially determined by the RO.  And 
if not to his satisfaction, then he can appeal to the Board 
on these specific issues.

Absent evidence, however, that his ureteral calculus, in 
particular, meets the schedular criteria for a rating in 
excess of 10 percent, the veteran's claim for an increased 
rating for this condition must be denied.  And since, for the 
reasons stated, the preponderance of the evidence is against 
his claim, the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 
307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for a rating higher than 10 percent for ureteral 
calculus is denied.


REMAND

As mentioned, the RO, in an August 2003 rating decision, 
denied the veteran's claim for a TDIU.  And in response, he 
filed an NOD in August 2004 via his representative's informal 
hearing presentation.  But the RO has not had an opportunity 
to provide him an SOC concerning this claim or give him an 
opportunity to perfect an appeal to the Board on this issue 
by submitting a timely substantive appeal (e.g., a VA Form 9 
or equivalent statement).  So this claim must be REMANDED to 
the RO, as opposed to merely referred there.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

The veteran's claim for a TDIU is inextricably intertwined 
with his claims for an increased rating for his PTSD and for 
service connection for a duodenal ulcer and spastic colon - 
both claimed as secondary to the PTSD.  Hence, inasmuch as an 
increased rating or grant of service connection could, in 
turn, affect the outcome of his claim for a TDIU, the TDIU 
claim should be readjudicated after completion of any 
necessary notification and development concerning these three 
other claims.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  
This, in turn, will avoid piecemeal adjudication of these 
claims.  See Hoyer v. Derwinski, 1 Vet. App. 208 (1991).

Accordingly, the claim for a TDIU is REMANDED to the RO for 
the following development and consideration:

Send the veteran an SOC concerning his 
additional claim for a TDIU, after any 
necessary notification and development 
concerning his claims for an increased 
rating for his PTSD and for service 
connection for a duodenal ulcer and 
spastic colon secondary to the PTSD.  If, 
and only if, he then files a timely 
substantive appeal concerning the TDIU 
claim should this claim be returned to 
the Board for further appellate 
consideration.  38 C.F.R. § 20.200 
(2003).

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this claim for a TDIU.  The veteran need 
take no action unless otherwise notified.  He has the right 
to submit additional evidence and argument concerning the 
claim the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



